                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

DARRELL W. CRANFILL,                           )
         Petitioner,                           )
                                               )
v.                                             ) No. 3:17-cv-3494-M (BT)
                                               )
LORIE DAVIS, Director, TDCJ-CID,               )
          Respondent.                          )




     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE, AND
               DENYING A CERTIFICATE OF APPEALABILITY

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings,

conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

       Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. §

2253(c), the Court DENIES a certificate of appealability. The Court adopts and incorporates by

reference the Magistrate Judge’s Findings, Conclusions and Recommendation filed in this case

in support of its finding that the petitioner has failed to show (1) that reasonable jurists would

find this Court’s “assessment of the constitutional claims debatable or wrong,” or (2) that

reasonable jurists would find “it debatable whether the petition states a valid claim of the denial




                                                  1
of a constitutional right” and “debatable whether [this Court] was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1


      In the event, the petitioner will file a notice of appeal, the court notes that

( )   the petitioner will proceed in forma pauperis on appeal.

(X)   the petitioner will need to pay the $505.00 appellate filing fee or submit a motion to
      proceed in forma pauperis.

       SO ORDERED this 4th day of January, 2019.




1       Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1,
2009, reads as follows:
       (a) Certificate of Appealability. The district court must issue or deny a certificate of
       appealability when it enters a final order adverse to the applicant. Before entering the
       final order, the court may direct the parties to submit arguments on whether a certificate
       should issue. If the court issues a certificate, the court must state the specific issue or
       issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
       certificate, the parties may not appeal the denial but may seek a certificate from the court
       of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial
       does not extend the time to appeal.
       (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal
       an order entered under these rules. A timely notice of appeal must be filed even if the
       district court issues a certificate of appealability.


                                                    2
